Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20110167791 A1) in view of Leque (US 20200158213 A1)
Regarding claim 1
	Johnson discloses a gas turbine engine (Fig 5) comprising: 
a propeller (fan blades 518, Fig 5, Para 0038); 
a turbomachine (compressor 579, combustor 580, turbine 581/583, Para 0034 and 0044) coupled to the propeller (518), the turbomachine being in fluid communication with an external environment (ambient air flow 2) through an air inlet (inlet opening at guide vane 511) and 
wherein the air inlet (inlet opening at 511) is in fluid communication with a bypass duct (inner bypass passage 571, Para 0027) having a selectively variable geometry (variable mixer 565, Para 0037) downstream of the propeller (518).
Johnson is silent on an electric motor coupled to the propeller.
However, Leque teaches a gas turbine engine (Fig 2) comprising a propeller (fan 42) driven by an electric motor (motor 66 coupled to fan 42 to drive the fan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the gas turbine engine in Johnson an electric motor, such that the electric motor coupled to the propeller to drive the propeller, as suggested and taught by Leque, because this would provide a hybrid propulsion system where the electric motor provides supplemental power during high thrust demand, enabling the core/turbo engine to be of a reduced size (Para 0036 bottom).
Regarding claim 2
	Johnson in view of Leque discloses the gas turbine engine of claim 1.
Johnson in view of Leque further discloses wherein the bypass duct (Leque teaches the bypass B in Fig 1B) defines a first fluid volumetric flow rate capability (thrust amount in region 100 in Fig 4 interpreted to be the first volumetric flow rate because the amount of thrust is based on the volume of air intake) when the electric motor is active (both gas turbine and electric motor active in region 100 in Fig 4) and a second fluid volumetric flow rate capability (thrust amount during “CRUISE” portion of region 102 interpreted to be the second volumetric flow rate) when the electric motor is inactive (gas turbine only during CRUISE in region 102, para 0036), and wherein the first fluid volumetric flow rate capability is higher than the second fluid volumetric flow rate capability (region 100 has a higher thrust capability than region 102, i.e. the first volumetric flow rate to be higher than the second volumetric flow rate).
Regarding claim 3
	Johnson in view of Leque discloses the gas turbine engine of claim 1.
Johnson in view of Leque further discloses the propeller is driven at least in part by the electric motor (Leque teaches the propeller is driven by the electric motor in region 100 in Fig 4).
The structures of the air inlet, bypass duct, the propeller driven by the electric motor in Johnson in view of Leque are the same or similar to the claimed the air inlet, bypass duct, the propeller driven by the electric motor of the instant invention, thus would be capable of achieving the function to “mitigate back pressure of the propeller when the propeller is driven at least in part by the electric motor.”
Regarding claim 4
	Johnson in view of Leque discloses the gas turbine engine of claim 1.
Johnson further discloses wherein the bypass duct (571 Fig 5) comprises an adjustable flap (variable mixer 565 construed as a flap) configured to selectively adjust a fluid flow rate of air passing through the bypass duct (mixer/flap 565 moveable between two positions shown in dash line in Fig 5, to adjust the amount of air flowing through the bypass duct 371, thus also adjusting the flow rate of the air).
Regarding claim 5
	Johnson in view of Leque discloses the gas turbine engine of claim 4.
Johnson further discloses wherein the adjustable flap is configured to be rotated between a plurality of positions (flap 565 is rotated to an upward position and downward position, shown in dash line in Fig 5).

Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nestico (US 20170284296 A1) in view of Leque.
Regarding claim 1
	Nestico discloses a gas turbine engine (Figs 1-3) comprising: 
a propeller (fan blades 40); 
a turbomachine (core engine 16) coupled to the propeller (40), the turbomachine being in fluid communication with an external environment (ambient air flow 56) through an air inlet (inlet 20) and 
wherein the air inlet (20) is in fluid communication with a bypass duct (air flow passage 118 of secondary passage assembly 112, Para 0040, Figs 2-3, construed as a bypass duct because passage 118 bypasses the inlet guide vanes) having a selectively variable geometry (door 120 opens and closes to vary an amount of air flowing through in Figs 2-3, i.e. variable geometry) downstream of the propeller (40).
Johnson is silent on an electric motor coupled to the propeller.
However, Leque teaches a gas turbine engine (Fig 2) comprising a propeller (fan 42) driven by an electric motor (motor 66 coupled to fan 42 to drive the fan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the gas turbine engine in Nestico an electric motor, such that the electric motor coupled to the propeller to drive the propeller, as suggested and taught by Leque, because this would provide a hybrid propulsion system where the electric motor provides supplemental power during high thrust demand, enabling the core/turbo engine to be of a reduced size (Para 0036 bottom).
Regarding claim 4
	Nestico in view of Leque discloses the gas turbine engine of claim 1.
Nestico further discloses wherein the bypass duct (118 Figs 2-3) comprises an adjustable flap (door 120 construed as a flap) configured to selectively adjust a fluid flow rate of air passing through the bypass duct (door 120 can be adjust to one or more intermediate positions to allow different amount of air to flow through bypass/secondary duct 118, Para 0041 middle).
Regarding claim 6
	Nestico in view of Leque discloses the gas turbine engine of claim 4.
Nestico further discloses wherein the adjustable flap configured to be translated between a plurality of positions (flap 120 can move along an axial direction, i.e. translate, Para 0041 top, and be adjust to one or more intermediate positions to allow different amount of air to flow through bypass/secondary duct 118, Para 0041 middle).

Claim(s) 7-8, 10-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Venter (US 20210179282 A1).
Regarding claim 7
	Johnson discloses a gas turbine engine (Fig 5) comprising: 
a propeller (fan blades 518, Para 0038); 
a secondary drive element (compressor 579, combustor 580, and turbine 581/583, Para 0034 and 0044) of the gas turbine engine; and 
a bypass duct (inner bypass passage 571, Para 0027) comprising an adjustable flap (variable mixer 565, Para 0037, construed as the flap) downstream of the propeller (518).
	Johnson is silent on the gas turbine engine being a hybrid electric system comprising an electric motor configured to selectively drive the propeller when a secondary drive element of the hybrid electric gas turbine engine is operating at a reduced capacity; and 
a bypass duct comprising an adjustable flap downstream of the propeller configured to increase a fluid volumetric flow rate capability of the bypass duct when the electric motor is active.
However, Venter teaches a hybrid electric gas turbine engine (Fig 2) comprising: 
a secondary drive element (gas turbine engine 10 including 14/16/18 is construed as the secondary drive element), and
an electric motor (28, Para 0025) configured to selectively drive a propeller (12) of the gas turbine engine when a secondary drive element (gas turbine engine 10) of the hybrid electric gas turbine engine is operating at a reduced capacity (in a second operational mode, motor 28 is used to drive propulsor 12 alone when the secondary drive element 10 is shut-down, i.e. reduced capacity, Para 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an electric motor to drive the propeller of the gas turbine engine in Johnson, to form a hybrid electric system comprising the electric motor configured to selectively drive the propeller when a secondary drive element is operating at a reduced capacity, as suggested and taught by Venter, because this ensures that the propeller can be driven by the electric motor in case the core engine fails, thus increases safety (Para 0040 bottom).
The structures of the bypass duct, the adjustable flap, the propeller driven by the electric motor in Johnson in view of Venter are the same or similar to the claimed bypass duct, the adjustable flap, the propeller driven by the electric motor of the instant invention, thus would be capable of achieving the function to “increase a fluid volumetric flow rate capability of the bypass duct when the electric motor is active.”
Regarding claim 8
	Johnson in view of Venter discloses the hybrid electric gas turbine engine of claim 7.
Johnson further discloses wherein the secondary drive element comprises a turbomachine (compressor 579, combustor 580, turbine 581/583, Para 0034 and 0044) coupled to the propeller (518) in fluid communication with an external environment (ambient air flow 2) through an air inlet (inlet opening at guide vane 511), and wherein the turbomachine is in fluid communication with the air inlet upstream of the bypass duct (turbomachine is fluidly connected to inlet at blades 518, inlet at blades 518 is upstream of bypass passage 571).
Regarding claim 10
	Johnson in view of Venter discloses the hybrid electric gas turbine engine of claim 7.
Johnson in view of Venter further discloses the propeller is driven at least in part by the electric motor (Venter teaches the propeller is driven by both the electric motor and the turbomachine, para 0041, this indicates that the propeller is partially driven by the electric motor).
The structures of the air inlet, bypass duct, the propeller driven by the electric motor in Johnson in view of Venter are the same or similar to the claimed air inlet, bypass duct, the propeller driven by the electric motor of the instant invention, thus would be capable of achieving the function to “mitigate back pressure of the propeller driven at least in part by the electric motor.”
Regarding claim 11
	Johnson in view of Venter discloses the hybrid electric gas turbine engine of claim 7.
Johnson further discloses wherein the adjustable flap is configured to rotate (flap 565 is rotated to an upward position and downward position, shown in dash line in Fig 5).
Regarding claim 12
	Johnson discloses a method of using a gas turbine engine (Fig 5) comprising: 
driving a propeller (fan blades 518, Para 0038) of the gas turbine engine using a turbomachine (compressor 579, combustor 580, and turbine 581/583, Para 0034 and 0044); and 
increasing an opening size of a bypass duct (inner bypass passage 571 construed as the bypass duct, Para 0027) downstream of the propeller (variable mixer 565 positioned downstream of the propeller 518, moves between an upper and lower position, shown in dash line in Fig 5, such that in the upper position, bypass duct 571 is enlarged, i.e. increasing an opening size of the bypass duct 571) to increase volumetric flow rate of air through the bypass duct (bypass duct 571 is enlarged and allowing more air to flow through, i.e. increasing volumetric flow rate of air through the bypass duct).
	Johnson is silent on switching from the turbomachine to an electric motor for driving the propeller; and
increasing the opening size of the bypass duct happens when the electric motor is active.
However, Venter teaches a hybrid electric gas turbine engine (Fig 2) comprising: 
a turbomachine (10),
an electric motor (28, Para 0025) to drive a propeller (in a second mode, the motor 28 is used to drive the propulsor 12 alone, Para 0040, in a third operational mode, turbomachine and the motor are used to drive the propulsor 12 together, Para 0041, this indicates that driving the propulsor can be switch from both the turbomachine and the electric motor to the electric motor alone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an electric motor to drive the propeller of the gas turbine engine in Johnson to enable switching from the turbomachine to the electric motor for driving the propeller, as suggested and taught by Venter, because this ensures that the propeller can be driven by the electric motor in case the core engine fails, thus increases safety (Para 0040 bottom).
Since Johnson teaches that the bypass duct 571 is enlarged during engine operation (by moving the variable mixer 565 upward in Fig 5), and Venter teaches to operate the engine using both the turbomachine and the electric motor (Para 0041), i.e. when electric motor is in use or active, the combination of Johnson in view of Venter teaches that during engine operation in which the electric motor is active, the variable mixer 565 in Johnson moves between various positions, one of which the bypass duct is enlarged or increased in opening sized (Johnson Fig 5). Thus, the combination of Johnson in view of Venter teaches increasing the opening size of the bypass duct (via the variable mixer in Johnson) happens when the electric motor is active (taught by Johnson).
It is noted that the claim only requires that the bypass duct is increased in opening size when the electric motor is active, which is broadly interpreted to be at anytime during operation, as long as the electric motor is in use/active, if the bypass duct is enlarged by the variable mixer, the limitations of the claim is met. 
Regarding claim 13
	Johnson in view of Venter discloses the method of claim 12.
Johnson further discloses wherein increasing the opening size (variable mixer 565 rotates between two positions in dash line in Fig 5) is performed by rotating a rotatable flap in fluid communication with the bypass duct (571) so as to increase an area of the bypass duct (when flap 565 is rotated to the top position, bypass duct 571 is larger in Fig 5).
Regarding claim 16
	Johnson in view of Venter discloses the method of claim 12.
Johnson further discloses wherein increasing the opening size increases a fluid volumetric flow rate capability of the bypass duct (when flap 565 is rotated to the top position, bypass duct 571 is larger thus would have an increased fluid volumetric flow rate capability, Fig 5).
Regarding claim 17
	Johnson in view of Venter discloses the method of claim 12.
Johnson further discloses wherein increasing the opening size of a bypass duct (when flap 565 is rotated to the top position, bypass duct 571 is larger, i.e. increasing in size) reduces back pressure within the gas turbine engine upstream of the turbomachine.
The structures of the air inlet, bypass duct, the propeller driven by the electric motor in Johnson in view of Venter are the same or similar to the claimed air inlet, bypass duct, the propeller driven by the electric motor of the instant invention, thus would be capable of achieving the function to “mitigate back pressure of the propeller driven at least in part by the electric motor.”
Regarding claim 18
	Johnson in view of Venter discloses the method of claim 12.
Johnson further discloses decreasing the opening size of a bypass duct of the gas turbine engine to decrease volumetric flow rate of air through the bypass duct (variable mixer 565 moves between an upper and lower position, shown in dash line in Fig 5, such that in the lower position, bypass duct 571 is reduced, i.e. decreasing the opening size of the bypass duct 571) to decrease volumetric flow rate of air through the bypass duct (bypass duct 571 is reduced thus less air is flowing through, i.e. decreasing volumetric flow rate of air through the bypass duct).
Johnson is silent on switching from the electric motor back to the turbomachine for driving the propeller; and 
decreasing the opening size of the bypass duct happens when the electric motor is inactive.
However, Venter teaches to operate a gas turbine engine with a turbomachine (10 Fig 2) and an electric motor (28, Para 0025) to drive a propeller (in a first mode, the turbomachine 10 is sued to drive the propulsor 12 alone, Para 0039 top, in a third operational mode, turbomachine and the motor are used to drive the propulsor 12 together, Para 0041, this indicates that driving the propulsor can be switch from the motor to the turbomachine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to operate the gas turbine in Johnson as modified by Venter to switch operation from the electric motor back to the turbomachine for driving the propeller, as suggested and taught by Venter, because this ensures that the propeller can still be driven in the case of a faulty electric motor, thus increases safety (Para 0039 bottom).
Since Johnson teaches that the bypass duct 571 is reduced during engine operation (by moving the variable mixer 565 downward in Fig 5), and Venter teaches to operate the engine using the turbomachine alone when the electric motor is faulty (Para 0039), i.e. when electric motor is inactive, the combination of Johnson in view of Venter teaches that during engine operation in which the electric motor is inactive, the variable mixer 565 in Johnson moves between various positions, one of which the bypass duct is reduced or decreased in opening sized (Johnson Fig 5).
It is noted that the claim only requires that the bypass duct is decreased in opening size when the electric motor is inactive, which is broadly interpreted to be at anytime during operation, as long as the electric motor is not in use or inactive, if the bypass duct is reduced in size by the variable mixer, the limitations of the claim is met. 
Regarding claim 20
	Johnson in view of Venter discloses the method of claim 12.
	The gas turbine engine in Johnson in view of Venter comprises a bypass duct, a turbomachine, an electric motor, an a propulsor which are the same or similar to the claimed gas turbine engine having a bypass duct, a turbomachine, an electric motor, an a propulsor, thus would be capable of achieving the functional capability being “wherein an aerodynamic resistance of the gas turbine engine is not affected by switching from the turbomachine to the electric motor.”
	The claim does not recite specifically which structure is responsible for the aerodynamic resistance, thus this is interpreted to be a functional capability achieved by the gas turbine engine taught by Johnson in view of Venter by having the same or similar structures as the claimed invention.

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nestico (US 20170284296 A1) in view of Leque.
Regarding claim 12
	Nestico discloses a method of using a gas turbine engine (Figs 1-3) comprising: 
driving a propeller (fan 40) of the gas turbine engine using a turbomachine (core engine 16); and 
increasing an opening size (inlet 114 is open, i.e. increase an opening, in Fig 3) of a bypass duct (airflow passage 118 of secondary passage assembly 112, Para 0040, construed as the bypass duct because airflow passage 118 bypasses inlet guide vane 100) downstream of the propeller (40) to increase volumetric flow rate of air through the bypass duct (bypass duct 118 is open via door 120 in Fig 3 to allow more air to flow through, i.e. increasing volumetric flow rate of air through the bypass duct).
	Nestico is silent on switching from the turbomachine to an electric motor for driving the propeller; and
increasing the opening size of the bypass duct happens when the electric motor is active.
However, Venter teaches a hybrid electric gas turbine engine (Fig 2) comprising: 
a turbomachine (10),
an electric motor (28, Para 0025) to drive a propeller (in a second mode, the motor 28 is used to drive the propulsor 12 alone, Para 0040, in a third operational mode, turbomachine and the motor are used to drive the propulsor 12 together, Para 0041, this indicates that driving the propulsor can be switch from the turbomachine to the motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an electric motor to drive the propeller in Nestico to enable switching from the turbomachine to an electric motor, as suggested and taught by Venter, because this ensures that the propeller can be driven by the electric motor in case the core engine fails, thus increases safety (Para 0040 bottom).
Since Nestico teaches that the bypass duct 118 is open as necessary during engine operation (by opening the door 120 in Fig 3), and Venter teaches to operate the engine using both the turbomachine and the electric motor (Para 0041), i.e. when electric motor is active, the combination of Nestico in view of Venter teaches that during engine operation in which when both the turbomachine and the electric motor are active, the door 120 in Nestico moves to various positions, one of which the bypass duct is enlarged or increased in opening sized (Nestico Fig 3).
It is noted that the claim only requires that the bypass duct is increased in opening size when the electric motor is active, which is broadly interpreted to be at anytime during operation, as long as the electric motor is in use/active, if the bypass duct is open by the door, the limitations of the claim is met. 
Regarding claim 14
	Nestico in view of Leque discloses the method of claim 12.
Nestico further discloses wherein increasing the opening size is performed by translating a translatable flap (flap 120 can move along an axial direction, i.e. translate, Para 0041 top) in fluid communication with the bypass duct (118) so as to increase an area of the bypass duct (flap 120 opens to increase an inlet area of the bypass duct to allow more air to flow into).

Allowable Subject Matter
Claim(s) 9, 15, and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claim 9, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a hybrid electric gas turbine engine comprising, among other features, 
wherein the adjustable flap is configured to automatically adjust between two or more positions in response to activation of the electric motor.
In claim 15, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a hybrid electric gas turbine engine comprising, among other features, 
wherein increasing the opening size is performed automatically in response to switching from the turbomachine to the electric motor.
In claim 19, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a hybrid electric gas turbine engine comprising, among other features, 
a volumetric flow rate of air entering an air inlet is approximately equal when the propeller is driven by the turbomachine and when the propeller is driven by the electric motor.
The term “approximate” is defined in the instant specification, Para 0025, to being within a 1, 2, 4, 10, 15, or 20 percent margin.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741